[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                 FILED
                      ________________________     U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                       September 26, 2008
                            No. 08-10924                THOMAS K. KAHN
                        Non-Argument Calendar               CLERK
                      ________________________

                D. C. Docket No. 06-00234-CV-3-MCR-MD

IN RE: In The Matter of Backcountry Outfitters, Inc.,
       a Florida Corporation as owner of a 2002
       22' Cape Horn motor vessell named Backcountry
       bearing hull identification No. FAB22047E202,
__________________________________________________

LARRY MCFERREN,

                                                 Respondent-Third-Party-
                                                      Plaintiff-Appellant,

                                versus

JASON MICHAEL DUDLEY,

                                                  Third-Party-Defendant,

                                versus

IN THE MATTER OF BACKCOUNTRY OUTFITTERS, INC.,
a Florida corporation as owner of a 2002 22'
Cape Horn motor vessell named Backcountry
bearing hull indentification No. FAB22047E202,

                                                  Third-Party-Defendant-
                                                               Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                (September 26, 2008)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Larry McFerren, who suffered personal injuries in a boating accident,

appeals a post-trial judgment of limitation of liability in favor of Backcountry

Outfitters, Inc., the owner of the vessel involved in the accident. Because the

district court did not clearly err in its findings that the vessel was seaworthy and

the negligence of the captain was not within the privity or knowledge of the owner,

we affirm.

      McFerren contends that the vessel was unseaworthy for having inadequate

equipment and an incompetent crew and the accident was within the privity or

knowledge of Backcountry, but we disagree. The findings of the district court that

the vessel “was outfitted with all safety equipment that was required by the U.S.

Coast Guard for bay and in-shore use” and that the licensed and experienced

captain was competent are supported by the record. The findings of the district

court that the accident was caused by the captain’s navigational error, which was

                                           2
not within the privity or knowledge of the owner, is also not clearly erroneous.

      The judgment of limitation of liability in favor of Backcountry is

      AFFIRMED.




                                          3